444 F.2d 544
UNITED STATES of America, Plaintiff-Appellant,v.NEW YORK TIMES COMPANY et al., Defendants-Appellees.
No. 1067.
Docket 71-1617.
United States Court of Appeals, Second Circuit.
Argued June 22, 1971 En Banc.
Decided June 23, 1971.
Certiorari Granted June 25, 1971.

See 91 S.Ct. 2270.
Appeal from 328 F.Supp. 324. Reversed 403 U.S. 713, 91 S.Ct. 2140, 29 L.Ed. 822.
Before FRIENDLY, Chief Judge, and LUMBARD, SMITH, KAUFMAN, HAYS, FEINBERG, MANSFIELD, and OAKES, Circuit Judges.
PER CURIAM:


1
Upon consideration by the court in banc, it is ordered that the case be remanded to the District Court for further in camera proceedings to determine, on or before July 3, 1971, whether disclosure of any of those items specified in the Special Appendix filed with this Court on June 21, 1971, or any of such additional items as may be specified by the plaintiff with particularity on or before June 25, 1971, pose such grave and immediate danger to the security of the United States as to warrant their publication being enjoined, and to act accordingly, subject to the condition that the stay heretofore issued by this court, shall continue in effect until June 25, 1971, at which time it shall be vacated except as to those items which have been specified in the Special Appendix as so supplemented and shall continue in effect as to such items until disposition by the District Court.


2
IRVING R. KAUFMAN, FEINBERG and OAKES, Circuit Judges.


3
We dissent and would vacate the stay and affirm the judgment of the Court below.